Citation Nr: 0807337	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-21 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an April 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Des Moines, Iowa in which the RO 
reopened the appellant's previously denied claim of 
entitlement to service connection for PTSD but denied service 
connection for this disorder on the merits.  The appellant, 
who had active service from November 1965 to October 1968, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
The appellant testified before the undersigned Veterans Law 
Judge in September 2007.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed rating decision dated in April 2003 denied 
service connection for PTSD.  

3.  The evidence received since the April 2003 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

4.  The appellant's alleged in-service stressor did not occur 
during combat duty; nor has it been verified for VA purposes 
by official records or any other supportive evidence.

5.  The appellant does not have PTSD as a result of active 
military service, or any verified incident therein.


CONCLUSIONS OF LAW

1.  An April 2003 rating decision that denied entitlement to 
service connection for PTSD is a final decision. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence received subsequent to the April 2003 rating 
decision is new and material; and therefore the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  

3.  PTSD was not incurred in or aggravated during active 
military service. 38     U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence

As a preliminary matter, the Board observes that the 
appellant's claim of entitlement to service connection for 
PTSD was previously considered and denied in a rating 
decision dated in April 2003.  The appellant was provided 
notice of this decision but did not appeal.  An appeal to the 
Board consists of a timely filed notice of disagreement (NOD) 
in writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2007).  The NOD must be 
filed within one year from the date that the RO mails notice 
of the rating determination.  A written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the RO and 
a desire to contest the result will constitute an NOD.  While 
special wording is not required, the NOD must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review. 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

In this case, the appellant's spouse submitted a statement to 
the RO in September 2003 that was ultimately considered by 
the RO as a request to reopen the appellant's PTSD claim 
rather than an NOD to the April 2003 rating decision.  In 
support of this request, additional medical records were 
associated with the claims file.  The appellant was notified 
that the RO viewed the September 2003 statement and the new 
medical records as a request to reopen his claim.  He did not 
object to this determination.  The Board agrees with the RO's 
determination that the September 2003 statement and medical 
evidence submitted thereafter did not constitute an NOD on 
the appellant's behalf to the April 2003 rating decision 
since this evidence did not set forth the appellant's desire 
to express disagreement with the April 2003 decision or 
contest its results.  Therefore, the Board finds that the 
April 2003 decision represents a final decision. 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  As referenced above, the evidence associated with 
the claims file since the April 2003 rating decision consists 
of the spouse's September 2003 statement, VA medical records 
and private medical records.  The RO determined that these 
records constituted new and material evidence. April 2004 
rating decision, p. 2.  The Board agrees with the RO's 
determination, reopens the claim and will perform a de novo 
merits adjudication of the appellant's claim based on all the 
evidence of record. See 38 C.F.R. § 3.156(c); see also 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).   

B.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the adjudication of the appellant's claim, a letter 
dated in November 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The 
November 2003 letter essentially informed the appellant that 
additional information or evidence was needed to support his 
reopened service connection PTSD claim; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In making this 
determination, the Board observes that a review of the claims 
file reveals that the appellant is presently receiving Social 
Security Administration ("SSA") disability benefits; and 
that records from SSA regarding these benefits have not been 
requested or associated with the claims file. See February 
2003 VA examination report, p. 2.  While SSA records are 
generally considered pertinent to the adjudication of a claim 
for VA benefits and VA has a duty to assist the appellant in 
gathering such records, the Board determines in this 
particular case that a remand to obtain these records is not 
warranted in light of the fact that the evidence clearly 
shows that the SSA benefits at issue were granted secondary 
to a neck injury the appellant had in 1990 rather than 
related to the appellant's psychiatric disorders. Id.; 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the absence of these records is not prejudicial to the 
appellant.  

Lastly, the Board observes for the record that prior to 
certification of the appellant's appeal, the RO provided the 
appellant with an explanation of disability ratings and 
effective dates that might be applicable to his claim. See 
RO's September 2006 letter; Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Regardless, since the Board has 
concluded that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for PTSD, any questions as to the appropriate disability 
rating or effective date to be assigned to this claim are 
rendered moot, and no further notice is needed. Id.  

C.  Law and Analysis 

In this case, the appellant asserts entitlement to service 
connection for PTSD on the basis of an alleged sexual assault 
that occurred in service. See appellant's statements and PTSD 
questionnaire responses; June 2005 RO hearing transcript; 
September 2007 BVA hearing transcript.  Specifically, the 
appellant alleges that he was sexually assaulted by a platoon 
leader staff sergeant in approximately May 1967. See January 
2003 statement.  He reports that this assault occurred on a 
Friday night while he was on temporary duty training in 
Germany at a post that was not his regular duty station. 
September 2002 PTSD questionnaire; September 2007 BVA hearing 
transcript, pgs. 7-9.  He asserts that he was assigned to a 
two (2) person room with his platoon sergeant; and that after 
lights out, his sergeant attacked him. Id.  The appellant 
reportedly did not resist the assault due to the fact that 
his sergeant threatened to physically break his arm. 
September 2007 BVA hearing transcript, p. 7.  He reports that 
he did not cry out for assistance since no one would have 
been able to hear him and because he feared physical injury. 
Id., p. 8.  He testified that after the attack, he did not 
report the incident because he was afraid.  He also indicated 
that he was not physically injured as a result of the attack 
such that he required medical attention; and therefore he did 
not seek counseling or medical treatment in association with 
the attack. Id., pgs. 10-12, 14.  

After the attack, the appellant reports that he developed a 
"really bad attitude"; and that he "called out his company 
commander" on two occasions but that "nothing became of 
it." Id., p. 14.  Post-service, the appellant indicates that 
he drank alcohol to excess in order to forget the attack; and 
that he took more prescription medication than he probably 
should have. November 2003 PTSD questionnaire checklist; June 
2005 RO hearing transcript, p. 4.  He also reports 
experiencing social behavior changes involving anger-control 
problems that he ultimately took out on others, to include 
animals and his father. September 2007 BVA hearing 
transcript, p. 20; post-service medical records.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board unfortunately finds that 
the more persuasive and credible evidence does not support 
the appellant's claim; and therefore concludes that this 
appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, 
established by medical evidence, between the appellant's 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).

The appellant does not allege, nor do his service personnel 
records reveal, that he was involved in combat at the time of 
his alleged sexual assault.  As such, he is not entitled to 
the relaxed evidentiary standard of proof regarding events 
that occurred during combat pursuant to 38 U.S.C.A. § 
1154(b); and verification of his alleged PTSD stressor is 
required for service connection to be granted in this case. 
See 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 
93 (1993); see also Collette v. Brown, 82 F.3d 389 (1996).  
Service department records must support, and not contradict, 
an appellant's testimony regarding non-combat stressors. 
Doran v. Brown, 6 Vet. App. 283 (1994).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors. See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

In Patton v. West, 12 Vet. App. 272, (1999), the United 
States Court of Appeals for Veterans Claims (the "Court") 
specified that there are special evidentiary procedures for 
PTSD claims based on personal assault.  These procedures are 
contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 
5.14c (February 20, 1996), and former M21-1, Part III, para. 
7.46(c)(2) (October 11, 1995).  In personal assault cases, 
more particularized requirements are established regarding 
the development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities." VA ADJUDICATION PROCEDURAL 
MANUAL M21-1, Part III, para. 5.14c(5).  Further, with 
respect to a claim of entitlement to service connection for 
PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in-service personal assault without first advising 
the claimant that evidence from sources other than 
the veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental 
health 
professional for an opinion as to whether it 
indicates that a personal assault occurred.

38 C.F.R. § 3.304(f).

With regard to the first and second elements necessary for a 
grant of service connection in this case (medical evidence of 
PTSD and a link, established by medical evidence, between the 
appellant's PTSD and an alleged in-service stressor), the 
Board observes that medical records contained in the claims 
file diagnose the appellant with PTSD based upon a military 
sexual trauma. See February 2003 VA examination report; 
statements from G.S., Ph. D. dated in January 2005 and June 
2005.  The appellant's PTSD diagnosis constitutes a current 
disability for VA purposes, thereby fulfilling the first 
element of the PTSD service connection test.  These records 
also provide a nexus opinion between the appellant's PTSD and 
his alleged assault in service.  Therefore, the Board assumes 
for the purposes of this appeal that the second element of 
the PTSD service connection test has also been met, although 
the Board finds the evidence to be questionable in terms of 
probative value for reasons that will be explained in more 
detail below.  Thus, the only true issue before the Board is 
whether there is competent evidence of record corroborating 
the appellant's allegation that he was sexually assaulted in 
service. 

A review of the record indicates that the appellant did not 
reveal the May 1967 alleged sexual assault to anyone prior to 
approximately April 2002, at which time he told his wife. See 
May 2002 VA medical records (appellant reported that he had 
not mentioned the sexual assault to anyone until about two 
weeks ago, when he "finally opened up" and told his wife); 
however, see PTSD questionnaire written by appellant's spouse 
on his behalf dated in September 2002 (spouse indicated that 
the appellant told her 4 to 5 years ago about the assault).  
Therefore, in an attempt to corroborate his claim, the 
appellant reported to the RO that he experienced the 
following after the May 1967 alleged sexual assault: (1) 
episodes of depression, panic attacks and anxiety, (2) 
increased use of prescription medication, (3) alcohol and/or 
substance abuse, (4) disregard for supervisory authority, and 
(5) unexplained economic or social behavior changes. See 
September 2002 and November 2003 PTSD questionnaire 
checklists.  As discussed above, evidence of behavioral and 
other changes obtained from many different alternative 
sources may be used to corroborate an alleged sexual assault 
service event.  In this regard, the Board observes that the 
appellant has indicated that certain alternative evidence 
sources are inapplicable to his claim in that (1) he did not 
request any change in his duty assignment after the assault; 
(2) he did not increase his use of leave without an immediate 
reason; (3) he did not experience any changes in his service 
performance evaluations; (4) he did not experience obsessive 
behavior subsequent to the attack; and (5) he did not receive 
medical treatment in connection with the assault. Id.  In 
light of this information, the Board focuses below on 
reviewing the evidence of record in terms of attempting to 
confirm the supportive symptomatology alleged by the 
appellant rather than addressing the examples of alternative 
evidence he concedes are not available. 

In reviewing the appellant's service medical records, the 
Board unfortunately finds no corroborating evidence that the 
appellant experienced the symptomatology he reported above.  
Specifically, the Board observes that the appellant's service 
medical records are silent as to complaints of or treatment 
for symptomatology that can be associated with depression, 
panic attacks or anxiety subsequent to the alleged May 1967 
attack. See service medical records dated from April 1967 to 
September 1968.  They include a service medical examination 
report dated in June 1968 that was performed in connection 
with the appellant's separation from service. See June 1968 
report of medical examination.  This report reveals that the 
appellant was given a psychiatric evaluation prior to his 
discharge from service that was found to be normal. Id.  In 
connection with his discharge examination, the appellant also 
provided a medical history that included responses to 
questions inquiring as to whether he experienced trouble 
sleeping, nightmares, depression, excessive worry or nervous 
trouble of any sort. June 1968 report of medical history.  In 
responding to these questions, the appellant answered "no." 
Id.   In that same document, he also denied experiencing 
problems with drugs and alcohol.  Id. (appellant denied 
having "any drug or narcotic habit" and an "excessive 
drinking habit").  In addition to the foregoing, the Board 
observes that the appellant's service medical records do not 
reveal any instances in which the appellant reported or was 
found to have had a problem with alcohol or other substances; 
nor do they reveal any instances of behavioral changes on the 
part of the appellant that can be associated with these 
problems.  

A review of the appellant's service personnel records reveal 
that these records also do not assist in corroborating the 
appellant's alleged sexual assault.  Specifically, these 
records do not reflect personality changes experienced by the 
appellant that can be associated with residuals of the 
alleged assault, to include behavioral changes that could be 
attributable to problems of depression, panic attacks, 
anxiety or alcohol/substance use.  In addition, they do not 
document that the appellant exhibited a disregard for 
authority subsequent to May 1967.  Rather, the only 
disciplinary action recorded in the appellant's personnel 
file involves the appellant willfully disobeying a lawful 
order in October 1966, seven months prior to the alleged 
assault.  Subsequent to that time, the appellant continued to 
be promoted in terms of grades and ranks (see appointments 
and reductions section of the appellant's personnel records) 
and appears to have been made an acting sergeant in September 
1967. See September 1967 unit orders.  In addition, the Board 
observes that the appellant's personnel records do not appear 
to document any economic or social behavioral problems or 
changes that occurred subsequent to May 1967.  An 
installation clearance record prepared in anticipation of the 
appellant's transfer from Kirchgoens, Germany to the United 
States remarks that the appellant's conduct was excellent, as 
was his efficiency.  Thus, it appears to the Board that the 
appellant's overall service file is not corroborative of his 
stressor event.  

Alternative sources of evidence have also been considered in 
evaluating the appellant's claim, to include the appellant's 
post-service medical records and statements provided on the 
appellant's behalf.  However, the Board finds this evidence 
not to be particularly persuasive in light of the fact that 
the appellant's post-service VA and private medical records 
reveal a lack of mental health treatment or diagnosis prior 
to March 1998, over thirty years after the alleged sexual 
assault occurred. See VA medical records (appellant diagnosed 
with depression and chronic pain); January 1998 private 
medical records (appellant treated for substance abuse); 
however, see also employment records dated in October 1982 
and November 1982 (private medical records indicate that the 
appellant was prescribed valium for his nerves).  In 
addition, the first post-service medical records noting a 
diagnosis of PTSD in comparison to other mental health 
diagnoses do not appear to be dated until May 2002, almost 
thirty-five years after service. See May 2002 VA medical 
records.  

While the appellant has reported experiencing certain social 
behavioral changes upon his discharge from service as a 
result of the alleged sexual assault (to include fighting 
with his father and injuring animals), the Board observes 
that the claims file does not contain any statements or 
letters from the appellant's family members or friends 
addressing these alleged incidents or changes. See private 
medical records dated in November 2003, February 2004 and 
March 2004.  Although the appellant's spouse submitted a 
statement on his behalf, it does not corroborate the 
appellant's testimony that the assault he alleges in service 
actually occurred but rather (1) addresses the spouse's 
support of her husband, (2) indicates that the appellant told 
her several decades after his separation from service that he 
had been assaulted and (3) provides a description of the 
appellant's current PTSD symptomatology. See September 2003 
letter.  

In addition to the foregoing, the claims file contains two 
letters from the appellant's private psychologist G.S., 
Ph.D., in which Dr. S. reported that he has treated the 
appellant on an outpatient basis since September 2003 and 
that the appellant has been diagnosed with major depression, 
PTSD and alcohol dependence. See January 2005 and June 2005 
letters.  In his letters, Dr. S. opines that in his 
professional opinion, the appellant was in fact sexually 
assaulted by his platoon sergeant during service and that his 
present PTSD diagnosis is a result of that assault. June 2005 
letter.  In formulating his opinion, Dr. S. reports that he 
based it upon "details provided by the [appellant] across 
multiple therapy sessions." Id.  He indicates his 
consideration of the lack of objective corroborating 
supporting evidence of the appellant's alleged assault; and 
his feeling that this lack of evidence did not affect his 
opinion since "it would be highly unlikely that someone 
would present with [the appellant's] symptoms and describe 
these details many years later . . . unless they more than 
likely experienced the situation." Id.  He also essentially 
found that it was not unlikely that the appellant would 
repress behavioral signs of his abuse (such as the examples 
referenced in 38 C.F.R. § 3.304(f)) given the atmosphere and 
environment that the appellant was in at the time of the 
assault. January 2005 letter, p. 2 ("The image of the 
soldier was mental toughness to deal with any incident").   

The Board has given very serious and careful consideration to 
Dr. S.'s opinion.  However, even though 38 C.F.R. § 3.304(f) 
allows VA (and therefore the appellant as well) the 
opportunity to submit evidence to an appropriate medical or 
mental health professional for an opinion as to whether the 
evidence indicates that a personal assault occurred in 
service, the Board finds the opinion provided by Dr. S. to be 
less than persuasive in light of the fact that it is based 
solely upon the history provided by the appellant and not the 
entire evidence of record. See LeShore v. Brown, 8 Vet. App. 
406 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  While Dr. S. 
explained why he believes the appellant's allegations of 
sexual abuse and why the lack of corroborating evidence does 
not change his opinion, VA regulations require credible 
supporting evidence that the claimed in-service assault 
occurred for service connection to be granted.  VA recognizes 
that personal assault cases are different from other cases in 
that they may be devoid of certain types of evidence due to 
the nature of the crime and because victims are often fearful 
or embarrassed and therefore do not report the assault.  For 
this reason, VA established the special evidentiary 
procedures for PTSD claims based on personal assault 
discussed upon, procedures that allow the use of alternative 
sources of evidence in an effort to corroborate the alleged 
stressor incident.  

Thus, it is clear from a review of the regulations that even 
in PTSD cases involving a sexual assault, some supportive 
corroborating evidence is necessary in order for a medical 
opinion as of the likelihood of whether a personal assault 
occurred to be of probative value.  No such evidence has been 
presented in this case.  As such, the Board finds the opinion 
provided by Dr. S. not to be persuasive.  For the same 
reason, obtaining a VA medical opinion as to the likelihood 
of whether a personal assault occurred would not be useful 
and is not necessary in this claim. See McClendon v. 
Nicholson¸ 20 Vet. App. 79 (2006).  

Therefore, even though the appellant has a diagnosis of PTSD 
that has been related by a medical professional to an alleged 
sexual assault in service, the diagnosis is based on the 
appellant's account of the alleged incident and not the 
appellant's account in conjunction with credible 
corroborating evidence that the claimed in-service assault 
occurred.  Since the appellant's stressor is not related to 
combat, his testimony alone is not sufficient to establish 
the occurrence of the assault as an in-service stressor. 
Cohen, 10 Vet. App. at 128.  As such, the Board finds that 
the evidence, taken as a whole, does not corroborate the 
appellant's statements and testimony that he was sexually 
assaulted during his service in Germany.  Absent 
corroborative evidence of this assault, service connection 
for PTSD on the basis of a sexual assault must be denied.  

For the reasons discussed above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder; and the appeal is granted to this extent 
only.

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


